Title: From John Adams to James Lovell, 6 December 1777
From: Adams, John
To: Lovell, James


     
      Dear Sir
      Braintree Decr 6. 1777
     
     Your kind Favours of 14 and 18 Novr. I received together, this Evening. I thank you, for your obliging Remembrance of me, and for your entertaining Anecdotes. Is there not Ground of Suspicion, that the Standards, Trophys, and other things, are concealed among, the Officers Baggage? But by the Convention Burgoignes Honour is to be relyed on, that nothing improper Shall be So concealed. A broken Reed I fear, this Same Honour. However, We shall be even with them I suspect, one Way, or other, for many of their Men both British and Foreigners, are wandering about the Country.
     A Ship has arrived from France at Portsmouth with Arms, Ammunition, Cannon &c. and I presume has dispatches for Congress. If She has I Shall be greatly obliged to you, for the Substance of the Intelligence. Dont however write late at Night nor too early in the Morning, for I had much rather, be ignorant of the News, than obtain it, at the Risque of your Health.
     On the 4th. I am told, the two Houses reelected, the Seven former Delegates.
     I join most heartily in your Wish that no Enemy of our Country, may ever enjoy, a Thousandth Part of that exquisite Felicity, which now falls to my Share, untill Repentance and thorough Reformation Shall have changed his Heart. I am So well pleased with my present Condition that I have Scarcely Stirred from my Fire Side, Since I arrived at it, which was on the 27. Novr. I am therefore ignorant of what is passing in this Part of the World and unable to write you any News. My best Respects, to our worthy Colleagues, to the General to the Ladies and Family, and to all others to whom you think they are due.
     Tell Mrs. Clymer, that as sure as I am a Prophet, So sure She will live to see the day when she will confess, her Short Exile from Philadelphia, to be among the most fortunate Events of her Life. I am &c.
     In Exchange for your Hessian Psalm, I must give you Mr. Howards Text, the Sunday after the News arrived of the Convention of Sarratoga. It was in 2 Kings. 6. 21. 22. 23. and to save you the Trouble of looking I will transcribe the Words. “And the King of Israel said unto Elisha when he Saw them, My Father, shall I smite them? shall I Smite them? and he answered thou shalt not Smite them: wouldst thou Smite those whom thou hast taken captive with thy Sword, and with thy Bow? Sett Bread and Water before them, that they may eat and drink and go to their Master. And he prepared great Provision for them: and when they had eaten and drunk, he sent them away and they went to their Master: So the Bands of Siria came no more into the Land of Israel.”
    